Case: 21-10627     Document: 00516209717         Page: 1     Date Filed: 02/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 21, 2022
                                  No. 21-10627                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Geovanny Campos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-18-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Oscar Geovanny Campos appeals the 37-month prison term imposed
   upon his conviction for illegal reentry. He concedes that the district court
   provided adequate reasons to support the prison term but asserts that the
   court was further obligated under Rita v. United States, 551 U.S. 338 (2007),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10627      Document: 00516209717          Page: 2   Date Filed: 02/21/2022




                                    No. 21-10627


   to specifically address his nonfrivolous arguments for a sentence of 30
   months. We review this forfeited objection for plain error. See United States
   v. Coto-Mendoza, 986 F.3d 583, 585-86 (5th Cir.), cert. denied, 142 S. Ct. 207
   (2021).
          The record as a whole reflects that the district court considered
   Campos’s arguments concerning his reasons for returning to the United
   States and his plan to remain in El Salvador and work in construction upon
   his release from prison. The court’s stated explanation for the within-
   guidelines sentence provided a reasoned basis for it. Accordingly, the court
   did not err by failing to reference each of Campos’s arguments. See Rita, 551
   U.S. at 343-45, 356, 358-59; Coto-Mendoza, 986 F.3d at 584, 586-87 & nn.4-
   6; United States v. Becerril-Pena, 714 F.3d 347, 351-52 (5th Cir. 2013). The
   judgment of the district court is AFFIRMED.
             The Government’s motion for summary affirmance is DENIED as
   MOOT. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969). In the interest of judicial economy, the alternative motion for an
   extension of time to file a brief on the merits is DENIED as MOOT.




                                         2